oO fF ND NH FF WD NY

NO NYO NH NY NYO NY NY NN NK $$ FF §— YF YS SF S| ES Ee
oOo nD DK MN SB WO HO K—F- DOD OO HHA DH fF W NY KY O&O

Case 2:20-cr-00018-RJB Document3 Filed 01/31/20 Page 1 of 3

——— FILED ENTERED © Chief Magistrate Judge Brian A. Tsuchida
——— LODGED —__. RECEIVED
JAN 31 2020

T SEATTLE
CLERK us S. DISTRICT COURT
By TERN DISTRICT OF WASHINGTON

DEPUTY

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. MJ20-041
Plaintiff, MOTION FOR DETENTION
Vv.
MICHAEL SCOTT,
Defendant.

 

 

The United States moves for pretrial detention of the Defendant, pursuant to 18
U.S.C. 3142(e) and (f)
1. Eligibility of Case. This case is eligible for a detention order because this

case involves (check all that apply):
LI Crime of violence (18 U.S.C. 3156).

CO Crime of Terrorism (18 U.S.C. 2332b (g)(5)(B)) with a maximum sentence
of ten years or more.

L Crime with a maximum sentence of life imprisonment or death.

Xx] Drug offense with a maximum sentence of ten years or more.

 

 

MOTION FOR DETENTION - 1 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
U.S. v. SCOTT/MI20-041 SEATTLE, WASHINGTON 98101

(206) 553-7970
co ee NHN OH BP WY NYO =

NO NHN NO KN KR KN KN KN DR mem om mw eet
Oo aI DN HA SF WD NO KF DT O fH ADH Nn BP WY NY KF OC

 

 

O

2.

Case 2:20-cr-00018-RJB Document3 Filed 01/31/20 Page 2 of 3

Felony offense and defendant has two prior convictions in the four
categories above, or two State convictions that would otherwise fall within
these four categories if federal jurisdiction had existed.

Felony offense involving a minor victim other than a crime of violence.
Felony offense, other than a crime of violence, involving possession or use
of a firearm, destructive device (as those terms are defined in 18 U.S.C.

921), or any other dangerous weapon.

Felony offense other than a crime of violence that involves a failure to
register as a Sex Offender (18 U.S.C. 2250).

Serious risk the defendant will flee.

Serious risk of obstruction of justice, including intimidation of a
prospective witness or juror.

Reason for Detention. The Court should detain defendant because there

are no conditions of release which will reasonably assure (check one or both):

x
3.

Defendant’s appearance as required.

Safety of any other person and the community.

Rebuttable Presumption. The United States will invoke the rebuttable

presumption against defendant under 3142(e). The presumption applies because:

LJ Probable cause to believe defendant committed offense within five years of
release following conviction for a qualifying offense committed while on
pretrial release. .

XI Probable cause to believe defendant committed drug offense with a
maximum sentence of ten years or more.

O Probable cause to believe defendant committed a violation of one of the
following offenses: 18 U.S.C. 924(c), 956 (conspiracy to murder or
kidnap), 2332b (act of terrorism), 2332b(g)(5)(B) (crime of terrorism).

MOTION FOR DETENTION - 2 UNITED STATES ATTORNEY
USS. v. SCOTT/MJ20-041 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Co Se HTN HD BP W NO =

Ny NO NY NY NY NY PNY WN NO Re wm ee ie ee
oN NOH FF WN K§ DO MW HI DA WW BW bw SB Oo

 

 

Case 2:20-cr-00018-RJB Document3 Filed 01/31/20 Page 3 of 3

i Probable cause to believe defendant committed an offense involving a
victim under the age of 18 under 18 U.S.C. 1591, 2241, 2242, 2244(a)(1),
2245, 2251, 2251A, 2252(a)(1) through 2252(a)(3), 2252A(a)(1) through
2252A(a)(4), 2260, 2421, 2422, 2423 or 2425.

4. Time for Detention Hearing. The United States requests the Court
conduct the detention hearing:
XK At the initial appearance

OC After a continuance of ___days (not more than 3)

DATED this 31% day of January, 2020.
Respectfully submitted,

BRIAN T. MORAN
United States Attorney

 

KARYN S JOHNSON

Assistant United States Attorney

MOTION FOR DETENTION - 3 UNITED STATES ATTORNEY

U.S. v. SCOTT/MJ20-041 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970

 
